DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

Status of the Claims
By amendment filed February 24, 2021 claims 1, 8, 14, 26, 27 and 29 have been amended and claims 9 and 10 have been cancelled. Claims 19 through 25 were previously withdrawn. Claims 1 through 3, 6 through 8 and 13 through 29 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 16-18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Rashid et al (U.S. Patent Publication No. 2013/0260575) in view of Canaperi et al (U.S. Patent # 9,209,017).
	In the case of claim 14, Al-Rashid teaches a process for forming a porous dielectric film (Abstract) wherein a second precursor in the form of a porogenated precursor (a)(i) was deposited on a substrate to form a preliminary film followed by curing the preliminary film to form the porous dielectric film (Pages 1-2 Paragraphs 0009-0010 and Page 12 Paragraph 0150).

	Al-Rashid does not teach that the process comprised depositing a first precursor on the substrate wherein the first precursor comprised a cyclic carbosiloxane group containing a six-membered ring of three silicon atoms alternating with three oxygen atoms and having a carbon to silicon ratio greater than 2:1. However, Al-Rashid teaches having formed the porous dielectric film through chemical vapor and that a combination of porogenated precursors were used (Pages 1-2 Paragraphs 0009-0011).
	Canaperi teaches a process for forming a porous dielectric film (Abstract) comprising chemical vapor depositing a porogenated precursor in the form of a six-membered ring of three silicon atoms alternating with three oxygen atoms wherein each silicon atom has two functional groups comprising at least one carbon (Column 3 Lines 17-46) thereby providing a carbon to silicon ratio of greater than 2:1. Canaperi further teaches that the taught precursor formed a film with enhanced electrical time dependent dielectric breakdown and mechanical properties (Column 5 Lines 49-58).
	Based on the teachings of Canaperi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have added the porogenated precursor of Canaperi to the porogenated precursor of Al-Rashid to form the preliminary film on the substrate in order to enhance the electrical time dependent dielectric breakdown and mechanical properties of the formed film.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 17 and 29, as was discussed previously, the second precursor was 1,1-dimethyl-1-silacyclopentane which had 6 carbon atoms to one silicon atom and had the formula required of claim 29 with q and r being methyl/alkyl groups.
	As for claim 18, Al-Rashid teaches that the curing comprised exposing the preliminary film to thermal energy, UV light or microwave energy (Page 12 Paragraph 0150).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Rashid et al in view of Canaperi et al as applied to claim 14 above, and further in view of Thadani et al (U.S. Patent # 9,362,107).
	The teachings of Al-Rashid in view of Canaperi as they apply to claim 14 have been discussed previously and are incorporated herein.
	Neither Al-Rashid nor Canaperi teach having exposed the preliminary film to a nitrogen-containing precursor. However, Al-Rashid does teach that the preliminary film was cured through exposure to UV radiation and that prior to curing the film was subjected to post-deposition treatments in order to enhance the material properties of the film (Page 12 Paragraph 0150).
	Thadani teaches a process for forming a silicon-carbon-oxygen containing dielectric film (Abstract) wherein prior to curing a deposited film through UV radiation exposure the film was 
	Based on the teachings of Thadani, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have exposed the preliminary film of Al-Rashid in view of Canaperi to a nitrogen-containing precursor/ammonia in order to reduce shrinking and improve physical strength of the film during UV curing and also make the UV curing more effective.

Claims 1-3, 6, 7 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Rashid et al in view of Canaperi et al and Thadani et al.
	In the case of claim 1, it is rejected for the same reasons discussed previously in the rejection of claims 14 and 15, in that Al-Rashid in view of Canaperi render obvious a process for forming a porous dielectric film wherein a first precursor comprised of a cyclic carbosiloxane group comprising a six-membered ring of three silicon atoms alternating with three oxygen atoms and having a carbon to silicon ratio greater than 2:1 and a second precursor comprising silicon, carbon and hydrogen were both deposited onto a substrate to form a preliminary film which was cured. Furthermore, Thadani renders obvious nitrogen-treating the preliminary film with ammonia prior to curing.
	As for claim 2, is rejected for the same reasons discussed previously in the rejection of claim 16.
	As for claim 3, neither Al-Rashid nor Canaperi teach that the substrate was a patterned substrate and that the porous film was deposited in trenches within the patterned substrate.

	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have deposited the porous dielectric film of Al-Rashid in view of Canaperi and Thadani in trenches of a patterned substrate because this was a known process in the art for forming semiconductor devices.
	As for claim 6, Al-Rashid does not teach that the porous dielectric film further comprised about 1 to about 4 atomic % nitrogen. However, 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, as was discussed previously, it would have been obvious to have performed the nitrogen treatment of Thadani on the preliminary film of Al-Rashid in view of Canaperi and Thadani further teaches that the nitrogen from the treatment is added to the low-k layer which can affect the dielectric constant of the film/layer (Column 3 Lines 27-47).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined the optimal concentration for nitrogen in the porous dielectric film of Al-Rashid in view of Canaperi and Thadani because the nitrogen concentration affected the dielectric constant of the film.
	As for claim 7, Al-Rashid teaches that the porous dielectric film had a k value/dielectric constant of less than 2.6 (Abstract), which overlapped with the claimed range of about 2.2 to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 26 and 27, they are rejected for the same reasons discussed previously in the rejection of claim 29.
	As for claim 28, in an alternative reading of Al-Rashid the second precursor comprising silicon, carbon and hydrogen is a structure forming precursor (a)(ii) in the form of tetramethylcyclotetrasiloxane (Page 2 Paragraph 0011), which is a cyclic carbosiloxane.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent # 9,721,892) in view of Canaperi et al.
	Zhou teaches a process for forming a porous dielectric film (Abstract) wherein a first precursor/source having a ring structure and a second precursor/source having a chain structure is deposited onto a substrate to form a preliminary film followed by curing the film to form the porous dielectric film. Zhou further teaches that the second precursor included bis trimethylsilyl methane (BTMSM) which has the formula of claim 8 wherein g, h, I, k and l are alkyl/methane groups. (Column 4 Line 66 through Column 5 Line 31)
	Zhou does not teach that the first precursor had the formula of claim 8 wherein a, c and e were each a methyl groups and b, d and f were each an ethenyl group.
	Canaperi teaches a process for forming a porous dielectric film (Abstract) comprising chemical vapor depositing a porogenated precursor in the form of a six-membered ring of three silicon atoms alternating with three oxygen atoms wherein each silicon atom has two functional groups comprising at least one carbon (Column 3 Lines 17-46). Canaperi further teaches that the 
	Based on the teachings of Canaperi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used 1,3,5-trivynyl-1,3,5-trimehylcyclotrisiloxane as the first precursor of Zhou to form the preliminary film on the substrate in order to enhance the electrical time dependent dielectric breakdown and mechanical properties of the formed film.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Canaperi et al as applied to claim 8 above, and further in view of Thadani et al.
	The teachings of Zhou in view of Canaperi as they apply to claim 8 have been discussed previously and are incorporated herein. Neither Zhou not Canaperi teach having exposed the preliminary film to a nitrogen-containing precursor. Zhou does teach that the deposited preliminary film was cured using UV radiation (Column 5 Lines 26-41).
	Thadani teaches a process for forming a silicon-carbon-oxygen containing dielectric film (Abstract) wherein prior to curing a deposited film through UV radiation exposure the film was exposed to a nitrogen-contain precursor in the form of ammonia which reduced shrinking and improved physical strength of the film during UV curing and also made the UV curing more effective (Column 6 Lines 3-48).
	Based on the teachings of Thadani, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have exposed the preliminary .

Conclusion
	Claims 1 through 3, 6 through 8, 13 through 18 and 26 through 29 have been rejected. Claims 19 through 25 were previously withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712